 



Exhibit 10.13
Notice of Grant of Stock
Options and Option Agreement
Interwoven, Inc.
ID: 94-3221352
803 — 11th Avenue
Sunnyvale, CA 94089
Employee Name
Option Number:
Plan:
ID:
Effective                     , you have been granted a(n)                     
[Incentive/Nonqualified] Stock Option to buy                       shares of
Interwoven, Inc. (the Company) stock at $                     per share.
The total option price of the shares granted is $                    .
Shares in each period will become fully vested on the date shown.
[Vesting may occur based on achievement, at the end of a period of time, of a
specified goal or specified goals based on such factors as: annual revenue, cash
position, earnings per share, operating cash flow, market share, new product
releases, net income, operating income, return on assets, return on equity,
return on investment, software license bookings, EBITDA or other financial
measure, or any other performance-related goal as approved from time to time.]
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

     
Interwoven, Inc.
  Date
 
   
Optionee Name
  Date

 



--------------------------------------------------------------------------------



 



INTERWOVEN, INC.
2003 ACQUISITION PLAN
STOCK OPTION AGREEMENT
          1. Grant of Option. Interwoven, Inc. (the “Company”) hereby grants to
Participant an option (this “Option”) to purchase up to the total number of
shares of Common Stock of the Company set forth in the Notice of Grant
(collectively, the “Shares”) at the exercise price set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions of the
Notice of Grant, this Stock Option Agreement (the “Agreement”) and the 2003
Acquisition Plan (the “Plan”). This Option is a Nonqualified Stock Option and is
not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.
          2. Vesting; Exercise Period.
               2.1 Vesting of Shares. The Option shall be exercisable as it
vests, unless otherwise indicated in the Notice of Grant. Subject to the terms
and conditions of the Plan and the Agreement, the Option shall vest and become
exercisable as to portions of the Shares pursuant to the vesting schedule
specified in the Notice of Grant, provided that Participant has continuously
provided services to the Company, or any Parent or Subsidiary of the Company, at
all times during the relevant month.
               2.2 Vesting of Options. Shares that are vested pursuant to the
vesting schedule set forth in the Notice of Grant are “Vested Shares.” Shares
that are not vested pursuant to the schedule set forth in the Notice of Grant
are “Unvested Shares.”
               2.3 Expiration. The Option shall expire on the expiration date
set forth in the Notice of Grant, and must be exercised, if at all, on or before
the earlier of the expiration date of the Option or the date on which the Option
is earlier terminated in accordance with the provisions of Section 3 hereof.
          3. Termination.
               3.1 Termination for Any Reason Except Death, Disability or Cause.
If Participant is Terminated for any reason except Participant’s death,
Disability or Cause, then the Option may be exercised by Participant only for
Shares that are Vested Shares on the Termination Date and no later than three
(3) months after the Termination Date, but in any event no later than the
expiration date.
               3.2 Termination Because of Death or Disability. If Participant is
Terminated because of death or Disability of Participant (or the Participant
dies within three (3) months after Termination other than for Cause or because
of Disability), then the Option may be exercised by Participant (or
Participant’s legal representative or authorized assignee as the case may be)
only for Shares that are Vested Shares on the Termination Date and no later than
twelve (12) months after the Termination Date, but in any event no later than
the expiration date.
               3.3 Termination for Cause. If Participant is Terminated for
Cause, the Option shall expire on the Participant’s date of Termination.
               3.4 No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Participant any right to continue in the employ of, or
other relationship with, the Company or any Parent or Subsidiary of the Company,
or limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Participant’s employment or other relationship at any time,
with or without Cause.

 



--------------------------------------------------------------------------------



 



          4. Manner of Exercise.
               4.1 Stock Option Exercise Agreement. To exercise the Option,
Participant (or in the case of exercise after Participant’s death, Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the Company
from time to time (the “Exercise Agreement”), which shall set forth, inter alia,
Participant’s election to exercise the Option, the number of shares being
purchased, any restrictions imposed on the Shares and any representations,
warranties and agreements regarding Participant’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws. If someone other than Participant exercises the Option, then
such person must submit documentation reasonably acceptable to the Company that
such person has the right to exercise the Option.
               4.2 Limitations on Exercise. The Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities laws, as they are in effect on the date of exercise.
               4.3 Payment. The Exercise Agreement shall be accompanied by full
payment of the Exercise Price for the Shares being purchased in cash (including
by check), or where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Participant;    
(b)   by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Participant for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Participant in the open public market;
and (3) are clear of all liens, claims, encumbrances or security interests;    
(c)   by waiver of compensation due or accrued to Participant for services
rendered;     (d)   provided that a public market for the Company’s stock
exists: (1) through a “same day sale” commitment from Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby Participant irrevocably elects to exercise this
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the exercise price directly to the Company; or (2) through a
“margin” commitment from Participant and an NASD Dealer whereby Participant
irrevocably elects to exercise this Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company; or     (e)   by any combination of the foregoing.

               4.4 Tax Withholding. Prior to the issuance of the Shares upon
exercise of the Option, Participant must pay or provide for any applicable tax
withholding obligations of the Company. If the Committee permits, Participant
may provide for payment of withholding taxes upon exercise of the Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Participant by deducting the Shares
retained from the Shares issuable upon exercise.
               4.5 Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Participant,
Participant’s authorized assignee, or Participant’s legal representative, and
shall deliver certificates representing the Shares with the appropriate legends
affixed thereto.
          5. Compliance with Laws and Regulations. The exercise of the Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Participant understands

 



--------------------------------------------------------------------------------



 



that the Company is under no obligation to register or qualify the Shares with
the SEC, any state securities commission or any stock exchange to effect such
compliance.
          6. Nontransferability of Option. Except as otherwise set forth in the
Plan, the Option shall not be transferred in any manner other than by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Option shall be binding upon
the executors, administrators, successors and assigns of Participant.
          7. Tax Consequences. Set forth below is a brief summary as of the date
the Board adopted the Plan of some of the federal tax consequences of exercise
of the Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT
SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THE OPTION OR DISPOSING OF THE
SHARES.
               7.1 Exercise of Nonqualified Stock Option. As the Option does not
qualify as an “incentive stock option,” as of the date of the Plan’s adoption
federal income tax law provides that there will be a regular federal income tax
liability upon the exercise of the Option. Under this law Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the Shares on
the date of exercise over the Exercise Price. If there is compensation income,
then the Company may be required to withhold from Participant’s compensation or
collect from Participant and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income at the time of exercise.
               7.3 Disposition of Shares. The following tax consequences may
apply upon disposition of the Shares.
                    a. Short-Term Capital Gain. If the Shares are held for no
more than twelve (12) months after the date of the transfer of the Shares
pursuant to the exercise of the Option, any gain realized on disposition of the
Shares will be treated as short-term capital gain.
                    b. Long-Term Capital Gain. If the Shares are held for more
than twelve (12) months after the date of the transfer of the Shares pursuant to
the exercise of the Option, any gain realized on disposition of the Shares will
be treated as long-term capital gain.
          8. Privileges of Stock Ownership. Participant shall not have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to Participant.
          9. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or the Company to the Committee for
review. The Committee’s resolution of such a dispute shall be final and binding
on the Company and Participant.
          10. Entire Agreement. The Plan is incorporated herein by reference.
This Agreement, the Notice of Grant, the Plan and the Exercise Agreement
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersede all prior understandings and
agreements with respect to such subject matter. In the event of any conflict
between the terms of the Plan and this Agreement or the Notice of Grant or
Exercise Agreement, the terms of the Plan shall control.
          11. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Participant shall be in writing and
addressed to Participant at the address indicated above or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.
          12. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.

 



--------------------------------------------------------------------------------



 



Subject to the restrictions on transfer set forth herein, this Agreement shall
be binding upon Participant and Participant’s heirs, executors, administrators,
legal representatives, successors and assigns.
          13. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflict of law.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION EXERCISE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit A
INTERWOVEN, INC.
2003 ACQUSITION PLAN (the “Plan”)
STOCK OPTION EXERCISE AGREEMENT
     I hereby elect to purchase the number of shares of Common Stock of
Interwoven, Inc. (the “Company”) as set forth below:

                     
Participant
              Number of Shares Purchased:                       Social Security
Number:           Purchase Price per Share:    
 
                   
Address:
              Aggregate Purchase Price:                      
 
              Date of Option Agreement:                      
 
                                      Type of Option: Nonqualified Stock Option
      Exact Name of Title to Shares:    
 
                   
 
                                     

1. Delivery of Purchase Price. Participant hereby delivers to the Company the
Aggregate Purchase Price, to the extent permitted in the Stock Option Agreement
(the “Option Agreement”) and Notice of Grant as follows (check as applicable and
complete):

[  ]   in cash (by check) in the amount of $                    , receipt of
which is acknowledged by the Company;

[  ]   by cancellation of indebtedness of the Company to Participant in the
amount of $                                        ;

[  ]   by delivery of                                          fully-paid,
nonassessable and vested shares of the Common Stock of the Company owned by
Participant for at least six (6) months prior to the date hereof (and which have
been paid for within the meaning of SEC Rule 144), or obtained by Participant in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valued at the current Fair Market Value of
$                                         per share;

[  ]   by the waiver hereby of compensation due or accrued to Participant for
services rendered in the amount of $                                        ;

[  ]   through a “same-day-sale” commitment, delivered herewith, from
Participant and the NASD Dealer named therein, in the amount of
$                                        ; or

[  ]   through a “margin” commitment, delivered herewith from Participant and
the NASD Dealer named therein, in the amount of
$                                        .

2. Tax Consequences. PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE
TAX CONSEQUENCES AS A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE
SHARES. PARTICIPANT REPRESENTS THAT PARTICIPANT HAS CONSULTED WITH ANY TAX
CONSULTANT(S) PARTICIPANT DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.
3. Entire Agreement. The Plan, Notice of Grant and Option Agreement are
incorporated herein by reference. This Exercise Agreement, the Plan, Notice of
Grant and the Option Agreement constitute the entire agreement and understanding
of the parties and supersede in their entirety all prior understandings and
agreements of the Company and Participant with respect to the subject matter
hereof, and are governed by California law except for that body of law
pertaining to choice of law or conflict of law. In the event of any conflict
between the terms of the Plan and this Agreement or the Notice of Grant or this
Exercise Agreement, the terms of the Plan shall control.

             
Date:
           
 
           
 
          Signature of Participant

 



--------------------------------------------------------------------------------



 



Spousal Consent
     I acknowledge that I have read the foregoing Stock Option Exercise
Agreement (the “Agreement”) and that I know its contents. I hereby consent to
and approve all of the provisions of the Agreement, and agree that the shares of
the Common Stock of Interwoven, Inc. purchased thereunder (the “Shares”) and any
interest I may have in such Shares are subject to all the provisions of the
Agreement. I will take no action at any time to hinder operation of the
Agreement on these Shares or any interest I may have in or to them.

                     
 
        Date:                      
 
  Signature of Participant’s Spouse              
 
                                   
 
  Spouse’s Name — Typed or Printed              
 
                                   
 
  Participant’s Name — Typed or Printed            

 